DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over McCardle et al (US 2011/0198381), hereinafter McCardle, in view of Cannaliato et al (US 2013/0118767), hereinafter Cannaliato.

Regarding claim 1, McCardle discloses a powered fastener driver (Fig. 1, item 10) for driving fasteners into a workpiece (Para. 0003), the powered fastener driver comprising: 
a driver unit (Fig. 1, item 40, 24, 20, 22, 90) including 
a housing (Fig. 1, item 20, 24, 22), 
a motor (Fig. 1, item 40) supported within the housing, 
a drive blade (Fig. 3, item 90) coupled to the motor and configured to move between a driven position (Fig. 3, item 90) and a top-dead-center position (Fig. 4, item 90); and 
a handle unit (Fig. 1, item 50, 54) having a battery receptacle (Fig. 1, item 50) for receiving a battery pack (Fig. 1, item 50) and a trigger (Fig. 1, item 54). 
McCardle is silent about the driver unit having a first coupler, the handle unit having a second coupler and being selectively and removably attachable to the driver unit, and wherein the first and second couplers selectively engage one another to mechanically and electrically connect the driver unit to the handle unit.
However, Cannaliato teaches a powered fastener driver comprising a driver unit (Fig. 3, item 102) having a first coupler (Fig. 2, item 51, 56, 62), the handle unit (Fig. 1, item 4) having a second coupler (Fig. 1, item 53, 38, 24, 44) and being selectively and removably attachable to the driver unit (Para. 0030-0031), and wherein the first and second couplers selectively engage one another to mechanically and electrically connect the driver unit to the handle unit (Para. 0032-0034).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCardle and Cannaliato to modify the powered fastener driver of McCardle to include the removably attachable handle unit of Cannaliato.  A person of ordinary skill in the art would have been motivated to make such change in order to increase the ease of use and flexibility of handheld power tools by providing interchangeable tool heads (Cannaliato, Para. 0004).

Regarding claim 2, the modified McCardle discloses the powered fastener driver further comprising a nosepiece (Fig. 1, item 30, 32, 34) located at a front end of the housing (Fig. 1, nosepiece is at front of housing), and wherein the motor is located at a rear end of the housing opposite the nosepiece (Fig. 1, motor 40 is located at a rear end opposite the nosepiece).

Regarding claim 3, the modified McCardle discloses the powered fastener driver further comprising a transmission (Fig. 1, item 44) located at the rear end of the housing adjacent the motor (Para. 0084).

Regarding claim 4, the modified McCardle discloses the powered fastener driver further comprising a nosepiece (Fig. 1, item 30, 32, 34) located at a front end of the housing, and wherein the motor is located at the front end of the housing adjacent the nosepiece (Fig. 1, motor 40 is at the front end of the housing adjacent the nose piece) (Examiner notes that “front end” and “adjacent” are broad terms and under broadest reasonable interpretation, Fig. 1 shows the motor at a front end of the housing adjacent the nosepiece).

Regarding claim 5, the modified McCardle discloses the powered fastener driver further comprising a transmission (Fig. 1, item 44) located at the front end of the housing adjacent the motor (Fig. 1) (Para. 0084).

Regarding claim 6, McCardle is silent about the powered fastener driver wherein one of the first and second couplers includes a pair of rails engageable with corresponding grooves located on the other of the second and first couplers.
However, as combined above, Cannaliato teaches wherein one of the first and second couplers includes a pair of rails (Fig. 1, item 38, 44) engageable with corresponding grooves (Fig. 5, item 55, 68) located on the other of the second and first couplers (Para. 0031-0034).

Regarding claim 7, the modified McCardle discloses the powered fastener driver wherein the trigger is configured to selectively energize the motor (Para. 0085).

Regarding claim 19, the modified McCardle discloses the powered fastener driver further comprising a nosepiece (Fig. 1, item 30, 32, 34, 36, 60, 62, 64) located at a front end of the housing, wherein the nosepiece includes a means (Fig. 1, item 98, 60, 62, 64, 66) for inserting fasteners into the powered fastener driver.

Regarding claim 20, the modified McCardle discloses the powered fastener driver wherein the means for inserting fasteners comprises a top slot (Fig. 5, item 98) provided in a barrel of the nosepiece.

Regarding claim 21, the modified McCardle discloses the powered fastener driver wherein the means for inserting fasteners comprises a side slot (Fig. 5, item 98) provided in a barrel of the nosepiece.

Regarding claim 22, the modified McCardle discloses the powered fastener driver wherein the means for inserting fasteners comprises a barrel (Fig. 1, item 60) having a side hinge barrel segment (Fig. 1, item 62) that opens to receive a fastener.

Regarding claim 23, the modified McCardle discloses the powered fastener driver wherein the means for inserting fasteners comprises a torsion sleeve (Fig. 1, item 60) that rotates to reveal an opening (Fig. 1, item 62) for receiving a fastener.

Regarding claim 24, the modified McCardle discloses the powered fastener driver wherein the means for inserting fasteners comprises a break-barrel (Fig. 1, item 60) that rotates about a bottom hinge to reveal an opening (Fig. 1, item 62) for receiving a fastener.

Regarding claim 25, the modified McCardle discloses the powered fastener driver wherein the means for inserting fasteners comprises a door (Fig. 4, item 100, lifter 100 rotates to reveal opening 98 by lifting driver blade 90) that rotates about a top hinge to reveal an opening for receiving a fastener.

Regarding claim 26, the modified McCardle discloses the powered fastener driver wherein the means for inserting fasteners comprises a side arm (Fig. 1, item 64) for receiving a fastener.

Regarding claim 27, the modified McCardle discloses the powered fastener driver wherein the means for inserting fasteners comprises a harmonica revolver (Fig. 4, item 100, lifter 100 rotates to reveal opening 98 by lifting driver blade 90) that rotates to reveal an opening for receiving a fastener.

Regarding claim 28, the modified McCardle discloses the powered fastener driver wherein the powered fastener driver comprises a gas-spring powered nailer (Para. 0003).

Regarding claim 29, the modified McCardle discloses the powered fastener driver wherein the driver unit further comprises: a cylinder (Fig. 2, item 14); a drive piston (Fig. 2, item 80) positioned within the cylinder; and attached to the drive blade and movable therewith; and a lifter mechanism (Fig. 1, item 100) operable to return the drive piston and the drive blade to the top- dead-center position (Para. 0088-0090).

Regarding claim 30, the modified McCardle discloses the powered fastener driver wherein the driver unit further comprises a transmission (Fig. 1, item 44) that couples the motor to the lifter mechanism (Para. 0084).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over McCardle in view of Cannaliato further in view of Gieski et al (US 8,136,254), hereinafter Gieski.

Regarding claim 8, McCardle in view of Cannaliato is silent about the powered fastener driver further comprising a handle extension selectively and removably attachable intermediate the handle unit and the driver unit.
However, Gieske teaches a tool comprising a handle extension (Fig. 9, item 108) selectively and removably attachable intermediate the handle unit and the driver unit (Col. 3, line 25-Col. 4, line 17).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCardle, Cannaliato, and Gieske to modify the powered fastener driver of McCardle in view of Cannaliato to incorporate the handle extension of Gieske.  A person of ordinary skill in the art would have been motivated to make such change in order to provide the desired adaptability and versatility for performing a variety of tasks with the tool (Gieske, Col. 1, lines 25-32).

Regarding claim 9, McCardle in view of Cannaliato is silent about the powered fastener driver wherein the handle extension comprises an elongated shaft segment extending between a first end and a second end, the handle extension being selectively and removably attachable to the driver unit at the first end, and being selectively and removably attachable to the handle unit at the second end.
However, as combined above, Gieske teaches the handle extension comprises an elongated shaft segment (Fig. 9, item 108) extending between a first end (Fig. 9, item 110) and a second end (Fig. 9, item 134), the handle extension being selectively and removably attachable to the driver unit (Fig. 9, item 104) at the first end, and being selectively and removably attachable to the handle unit (Fig. 9, item 106) at the second end.

Regarding claim 10, McCardle in view of Cannaliato is silent about the powered fastener driver wherein the powered fastener driver is adjustable between a first configuration in which the handle unit is directly attached to the driver unit, and a second configuration in which the driver unit is attached to the handle extension at the first end, and the handle unit is attached to the handle extension at the second end.
However, as combined above, Gieske teaches the tool is adjustable between a first configuration in which the handle unit is directly attached to the driver unit (Fig. 1, handle unit 106 is directly attached to driver unit 104), and a second configuration in which the driver unit is attached to the handle extension at the first end (Fig. 7 and 8, driver unit 104 is attached to handle extension 108), and the handle unit is attached to the handle extension at the second end (Fig. 7 and 8, handle unit 106 is attached to handle extension 108).

Regarding claim 11, McCardle in view of Cannaliato is silent about the powered fastener driver wherein the handle extension further comprises a third coupler located at the first end, and a fourth coupler located at the second end.
However, as combined above, Gieske teaches the handle extension further comprises a third coupler (Fig. 9, item 110) located at the first end (Fig. 9), and a fourth coupler (Fig. 9, item 134) located at the second end (Fig. 9).

Regarding claim 12, McCardle in view of Cannaliato is silent about the powered fastener driver wherein the first and third couplers selectively engage one another to mechanically and electrically connect the driver unit to the handle extension, and wherein the second and fourth couplers selectively engage one another to mechanically and electrically connect the handle unit to the handle extension.
However, as combined above, Gieske teaches the first and third couplers selectively engage one another (Fig. 9, first coupler 126 engages third coupler 110) to mechanically and electrically connect the driver unit to the handle extension, and wherein the second and fourth couplers selectively engage one another (Fig. 9, second coupler 106 engages fourth coupler 134) to mechanically and electrically connect the handle unit to the handle extension.

Regarding claim 13, McCardle in view of Cannaliato is silent about the powered fastener driver wherein the handle extension includes a saddle affixed to the elongated shaft segment at the first end, the saddle defining a receptacle for receiving the driver unit.
However, as combined above, Gieske teaches the handle extension includes a saddle (Fig. 10, item 144) affixed to the elongated shaft segment at the first end (Col. 5, line 49-Col. 6, line 21), the saddle defining a receptacle (Fig. 10, item 144) for receiving the driver unit.

Regarding claim 14, McCardle in view of Cannaliato is silent about the powered fastener driver wherein the saddle includes the third coupler.
However, as combined above, Gieske teaches the saddle includes the third coupler (Col. 5, line 49-Col. 6, line 21).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCardle in view of Cannaliato further in view of Pettersson et al (US 9,114,493).

Regarding claim 15, McCardle in view of Cannaliato is silent about the powered fastener driver further comprising an alignment device configured to indicate to a user when the powered fastener driver is positioned in an orientation to drive fasteners perpendicularly into the workpiece.
However, Pettersson teaches a tool further comprising an alignment device (Fig. 1, item 2, 3, 4, and 18) configured to indicate to a user when the powered fastener driver is positioned in an orientation to drive fasteners perpendicularly into the workpiece (Col. 5, line 64-Col. 6, line 40).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of McCardle, Cannaliato, and Pettersson to modify the powered fastener driver of McCardle in view of Cannaliato to incorporate the alignment device of Pettersson.  A person of ordinary skill in the art would have been motivated to make such change in order to allow a user to position the tool without using a separate measuring device (Pettersson, Col. 1, lines 10-32).

Regarding claim 16, McCardle in view of Cannaliato is silent about the powered fastener driver wherein the alignment device comprises a positioning sensor.
However, as combined above, Pettersson teaches a powered fastener driver wherein the alignment device comprises a positioning sensor (Fig. 1, items 2, 3) (Col.6, lines 3-21).

Regarding claim 17, McCardle in view of Cannaliato is silent about the powered fastener driver wherein the alignment device comprises a positioning sensor and a digital readout configured to indicate to a user a direction toward which the powered fastener driver should be tilted to achieve perpendicularity with respect to the workpiece.
However, as combined above, Pettersson teaches the alignment device comprises a positioning sensor (Fig. 1, item 3) and a digital readout (Fig. 1, item 18) configured to indicate to a user a direction toward which the powered fastener driver should be tilted to achieve perpendicularity with respect to the workpiece (Col. 6, lines 40-65).

Regarding claim 18, McCardle in view of Cannaliato is silent about the powered fastener driver wherein the digital readout is coupled to the housing.
However, as combined above, Pettersson teaches the digital readout (Fig. 1, item 18) is coupled to the housing (Fig. 1, item 1).

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive for the following reason:
Regarding Applicant’s argument that “McCardle does not teach or suggest locating the motor within the driver unit rather than within the removably attachable handle unit”, Examiner disagrees. First, the claim language does not require that the motor be located in only the housing of the driver unit and not the handle unit.  Additionally, the motor 40 of McCardle is located within the housing 20, 24, 22 and the handle unit is area of the tool which contains the trigger 54 and battery 50.  The motor 40 is not located within this handle unit, rather it is located within the driver unit 40, 24, 20, 22 and thus McCardle does teach this limitation.  Therefore the rejection is maintained.
Regarding Applicant’s argument that “Cannaliato fails to teach or suggest a motor supported within a housing of a driver unit as recited by claim 1”, Examiner notes Cannaliato is not relied upon to teach this feature.  Therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731